912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce R. DRUMM, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 89-6035.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before Boyce F. MARTIN, Jr. and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Bruce R. Drumm appeals an order of the district court denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On July 17, 1986, Drumm was convicted of first degree robbery and conspiring to commit first degree robbery, receiving prison sentences of ten and twenty years, such terms to run consecutively.  The Supreme Court of Kentucky affirmed the conviction on appeal.  Drumm's petition for habeas relief filed in the district court alleged:  (1) the trial court improperly admitted hearsay testimony and evidence of crimes for which he was not currently being tried;  (2) juror misconduct had denied him his right to a fair and impartial jury;  (3) the prosecution had relied on perjured testimony to support his conviction, denying him a fair trial and due process;  (4) the trial judge had improperly denied his request to sever the two offenses with which he was charged;  (5) the evidence was insufficient to prove all the elements of the crimes for which he was convicted and did not support venue in the county in which he was convicted;  (6) the indictment was insufficient to provide fair notice of the crimes charged;  and (7) his counsel failed to provide to him a full record of the trial proceedings, thereby denying Drumm a fair opportunity to raise additional issues not presented by his counsel, in his direct appeal.  On appeal, Drumm reasserts these seven grounds as a basis for habeas relief.


3
Upon review, we conclude that Drumm does not raise any issues showing that his convictions were fundamentally unfair or that the trial judge abused his discretion in deciding on the procedural issues raised by Drumm.   See Rose v. Clark, 478 U.S. 570, 577 (1986).  Accordingly, we affirm the district court's judgment for the reasons stated in the district court's memorandum opinion entered June 5, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.